Citation Nr: 1015604	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for ptosis, 
left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1952 to March 
1956, from May 1956 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Waco, Texas RO, which continued 
a previously assigned 10 percent rating for ptosis of the 
left eye.

In April 2009 the Veteran and his spouse presented personal 
testimony during a travel board hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In July 2009 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The Waco RO and AMC 
notified the Veteran of the information and evidence needed 
to substantiate his claim for an increased rating for left 
eye ptosis in correspondence dated in September 2005, June 
2008, and July 2009.  The RO also notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service in 
correspondence dated in May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with an adequate VA examination that 
addresses specific characteristics of disfigurement related 
to his left eye ptosis.

In April 2009 the Board remanded the claim to provide the 
Veteran with an appropriate VA examination to evaluate the 
current symptomatology of his service-connected ptosis, left 
eye, to include any facial disfigurement.  The examiner was 
requested to describe whether there was any visible or 
palpable tissue loss, to identify the presence of either 
gross distortion or asymmetry of the eyes and/or eyelids, and 
to identify the length and width of any disfigurement 
concerning the ptosis.  Unfortunately, the examiner's report 
did not address any of these possible characteristics of the 
Veteran's ptosis.  

In addition, prior to December 10, 2008, the applicable 
rating criteria for evaluating ptosis required a description 
of the eyelid that identifies whether it wholly obscures the 
pupil, obscures the pupil by one-half or more, or causes less 
interference with vision.  The examination report described 
left eye levator function as 12mm, noting that the examiner 
had to hold skin up in order to do the measurement, and the 
diagnosis included ptosis left eye greater than right with 
good levator function (not visually significant).  It appears 
from the report that the eyelid obscures less than half of 
the pupil; however, as the case is being returned for another 
examination, the examiner should clarify the level of left 
eye pupil obscurity.  Therefore, the case must be remanded to 
provide the Veteran with an examination that clearly 
addresses the degree that the left eyelid obscures the pupil 
and that addresses any characteristics of disfigurement 
related to left eye ptosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for left eye ptosis.  Of 
particular interest are any VA treatment 
records from September 2008 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested development 
has been completed to the extent 
possible, the RO should arrange for the 
Veteran to undergo appropriate 
examination(s) to evaluate the current 
symptomatology of his left eye ptosis, to 
include any facial disfigurement.  The 
entire claims file must be made available 
to the physician(s) performing the 
examination(s).  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner should set forth 
all evaluation/examination findings.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Eye 
Examination, revised on January 16, 2009.  


Concerning the ptosis, the examiner is 
requested to state whether the left 
eyelid (1) wholly obscures the pupil, (2) 
obscures the pupil by one-half or more, 
or (3) obscures the pupil by less than 
half, with less interference with vision.

The examiner is also requested to 
describe whether any of the following 
characteristics of disfigurement are 
present with respect to left eye ptosis:  
describe whether there is any visible or 
palpable tissue loss, any gross 
distortion or asymmetry of the eyes 
and/or eyelids, and the length and width 
of any disfigurement.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



